DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.
Response to Amendment
Applicant’s amendment filed March 24, 2022 has been entered.  Claims 1, 2, 6 have been amended.  Claims 8-9 have been cancelled and new claims 10-15 have been added. 
 Allowable Subject Matter
Upon consideration of the Amendment submitted on March 24, 2022, it is noted that when Tanaka (U.S.Pat. 11,064, 598) was applied, the rejected claims were amended to include particular number of rotations of the substrate, a plurality of light sources, and “a controller configured to control the rotation driving part to change the number of the number of rotations of the substrate so as to increase a light penetration rate of light of a specific wavelength into the pattern on the surface of the substrate”.  The Office Action sent December 24, 2021, clearly indicated that the composite claims 8 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim ( claim 1 and 6, respectively) and any intervening claims.  However, newly amended claims 1, 6 are now recognized as omitting these distinguish features.  Accordingly, the allowability of claims 1 and 6 is hereby withdrawn. The Examiner regrets the delay in re-applying reference of Tanaka and newly discovered references in light of the amended claims and apologizes for any inconvenience. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 6, the limitation of “wherein the light emitted from the light source forms a continuous spectrum that includes light having a wavelength longer than 160 nm and light having a wavelength shorter than 160nm, in a range of 10nm to 200nm” is vague.   It is not understood how a single light source can have different wavelengths as recited. Please clarify. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Pat. 10,388,543 B2).
With respect to claims 1 and 6-7, Tanaka discloses a substrate processing apparatus, a corresponding method comprising all features of the instant claims such as: a holder configured to hold within a processing container, a substrate (W1) having a pattern formed of a resist material for EUV lithography on a surface of the substrate; a rotating driving part (15) configured to rotate the holder; a light source part including a light source (2) having a plurality of light sources (2a, 2b) configured to emit light to the surface of the substrate held by the holder (1) that is rotated by the rotation driving part (15)3; wherein the light emitted from the light source forms a continuous spectrum that includes light having a wavelength longer than 160nm (for example: 172nm; see col.9, line 53) and having light shorter than 160nm in a range of 10nm to 200nm (for example: 126 nm or 146nm; see col.9, line 53).



    PNG
    media_image1.png
    310
    507
    media_image1.png
    Greyscale
+++	
As to claim 2, wherein a number of rotations of the substrate is changed while the light source part emits light (see col.10, lines 61-63).
As to claims 3-4, wherein the rotation of the substrate is temporarily stopped while the light source part emits light (see col.11, lines 16-18).
As to claim 5, a gas supply part (4a: 421, 423) configured to supply an inert gas (Nitrogen or Argon) into the processing container (10) and a gas discharge part (61) configured to discharge the inert gas from the processing container wherein the gas supply part and the gas discharge part perform supply and discharge of the inert gas while changing a pressure in the processing container while the light source part emits light.
As to claims 10 and 13, a controller (7) configured to control the rotation driving part to change a number of rotation of the substrate (W1) while the light source part (2) emit the light, based on a light penetration rate of light of a specific wavelength of the emitted light into the pattern on the surface of the substrate (see col.13, lines 40-45).
As to claims 11 and 14, a controller (7) configured to control the rotation driving part (15) to change a number of rotations of the substrate so as to increase a light penetration rate of light of a specific wavelength into the pattern on the surface of the substrate (see col.13, lines 40-45).

	Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Pat. 10,388,543 B2) in view of Tanaka et al (US 11,064,598 B2).
With respect to claims 12 and 15, Tanaka discloses a substrate processing apparatus, a corresponding substrate processing method, and a corresponding non-transitory computer-readable storage medium storing a program and comprising substantially all of the limitations of the instant claims as discussed above.  Tanaka’543 does not expressly discloses that the number of rotation of the substrate is in the range from 0.5 rpm to 3rpm, as recited.  Tanaka’598 discloses a substrate processing apparatus having a holder configured to hold a substrate; a rotating part configured to rotate the holder and a control unit 7 controls the rotation mechanism (14) to irradiate the unit irradiators 21A to 21E with ultraviolet light while rotating the substrate holder 1 and thus the substrate W1.  The speed of rotation of the substrate W1 is set to be, for example, 1 rpm to 1000 rpm approximately” (see col.15, lines 55-65).  For the purpose of providing a desired intensity of the substrate, in view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to set the speed of rotation of the rotating driving part of Tanak’543 in the range from 0.5 rpm to 3rpm as suggested by Tanaka’598 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/3/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882